DETAILED ACTION
Claims 1-16 are presented here.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "200 of figure 3" have both been used to designate both figure 3 and figure 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. (US Patent No. 10, 454,677) in view of Fan et al. (US PGPUB No. 2019/0273610).

Regarding claim 1.	Nagelberg does disclose, a computer-implemented method for generating a cryptographic key [Nagelberg, Col. 1, Lines 48-49 and FIG. 5A-B, component 512 and 520 respectively], the computer-implemented method comprising: 
generating a cryptographic key using the seed value [Nagelberg, Col. 1, lines 60-63 and  FIG. 5B, component 520, generating the cryptographic key includes accessing seed data including a seed; generating the cryptographic key includes hashing the combination of the plurality of values, based on the seed, to generate the cryptographic key.].
Nagelberg does not explicitly disclose, storing, in at least two data storage devices, a distributed electronic ledger for a transaction, the distributed electronic ledger comprising one or more values;
selecting a seed value from the one or more values stored within the distributed electronic ledger.
However, Fan does disclose, storing, in at least two data storage devices, a distributed electronic ledger for a transaction, the distributed electronic ledger comprising one or more values [Fan, (Corresponding storing distributed ledgers in multiple storage devices FIG. 4 depicts the distributed ledgers with values using the nodes and/or devices depicted in FIG. 1), para. 0053, the distributed ledger 400 may be used by the nodes to generate a seed value for a lottery number generation program, according to example embodiments. FIG. 4 also illustrates an example of block 410 that may be stored within the distributed ledger 400. The distributed ledger 400 may be used by nodes of the lottery distributed ledger network 100 shown in FIG. 1 to generate a final seed value which is to be used to generate a sequence of lottery numbers or random sequence. (Para. 0067), in a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.];
selecting a seed value from the one or more values stored within the distributed electronic ledger [Fan, (Corresponding to selecting a seed value is the initial seed allocated or selected of the distributed ledger.), para. 0004, a distributed ledger, and store the initial seed and an identification of which authorized bits of the initial seed are allocated to each block among the plurality of blocks of the distributed ledger,…  (para. 0030, FIG. 1), According to various aspects, the organizing node 120 generates an initial seed value. The initial seed is a string of bits such as tens, hundreds, thousands, or like, of bits. Within the initial seed value, each network node 110 is allocated a fragment or a small subsection of bits referred to as authorized bits. The authorized bits for each network node 110 may be unique or mutually exclusive from the authorized bits of other network nodes 110. The initial seed value may be transmitted to the network nodes 110 or it may be stored by the organizing node 120 via a distributed ledger (e.g., distributed ledger 130) where it is accessed by the network nodes 110.]. 
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan (Fan, para. 0004, 0030, 0053, 0067 and FIG. 1) would enable Nagelberg to provide the 

Regarding claim 2. The combination of Nagelberg and Fan does disclose, the method of claim 1.  Ngaelberg further does discloses, wherein the cryptographic key is generated locally by one of the at least two data storage devices [Nagelburg, Col. 5, lines 12-15, FIG. 7, component 730 storage devices of computers, The cryptographic key(s) 112 may then be communicated to the user device 102 for storage and use and/or stored on the remote device.].
 
Regarding claim 3. The combination of Nagelberg and Fan doe disclose, the method of claim 1.  Nagelberg further does disclose, wherein the one or more values are non-deterministic values [Nagelburg, Col. 6, lines 13-18 (corresponding to non-deterministic as in multiple outcomes may occur from one or more values), in some implementations, the combined portion values 206 may be combined with a nonce prior to hashing. The nonce may be a single-use number that is randomly or pseudo-randomly generated. The combined portion values 206 and nonce may be hashed to generate the cryptographic key 112.].

Regarding claim 4. The combination of Nagelberg and Fan does disclose, the method of claim 1.  Nagelberg does not disclose, wherein the one or more values are common between the at least two data storage devices.
However, Fan does disclose, wherein the one or more values are common between the at least two data storage devices [Fan, (Corresponding to a values common between storage device, all nodes or computers have a similar software and the primary or initial seed that are common para. 0029, FIG. 1, Each of the organizing node 120 and the network nodes 110 have software installed therein to generate a random sequence of lottery numbers. The primary input of the software is a seed value. Therefore, the first step in the lottery number generation process is to generate a seed value.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan (Fan, para. 0029 and FIG. 1) would enable Nagelberg to utilize a primary seed value within the blockchain framework to produce a cryptographic key with an algorithm to use for encryption/decryption purposes.
Regarding claim 6. The combination of Nagelberg and Fan does disclose, the method of claim 1.  Nagelberg further does disclose, wherein the cryptographic key is used to encrypt or decrypt information stored within the distributed electronic ledger [Nagelberg, Col. 15, lines 37-43, in some implementations, the communications between computing devices may be encrypted or otherwise secured. For example, communications may employ one or more public or private cryptographic keys, ciphers, digital certificates, or other credentials supported by a security protocol, such as any version of the Secure Sockets Layer (SSL) or the Transport Layer Security (TLS) protocol.].

Regarding claim 7. The combination of Nagelberg and Fan does disclose, the method of claim 1.  Nagelberg further does disclose, wherein the cryptographic key is generated from the seed value using a symmetric-key algorithm or a public-key algorithm [Nagelberg, Col. 9, Lines 36-39, at least a portion of the seed data 114 (e.g., the hash seed) may be stored on the user device 102 or elsewhere after the seed data 114 is initially used to generate a private key and public key.].

Regarding claim 8. The combination of Nagelberg and Fan does disclose, the method of claim 1.  Nagelberg does not explicitly disclose, further comprising: constructing a certificate using the seed value further comprising:
However, Fan does disclose, constructing a certificate using the seed value [Fan, 0051-0052, before proceeding with any transactions, the node 312 retrieves the user's enrollment and transaction certificates from the certificate authority 318. In some cases, blockchain users must possess these digital certificates in order to transact on the permissioned blockchain network 310.  (Para. 0052), the lottery distributed ledger network may include and store multiple distributed ledgers such as a seed blockchain used for generating a seed value and a verification blockchain used to verify a lottery sequence generated via the seed value.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan (Fan, para. 0051-0052 and FIG. 3) would enable Nagelberg to better managing user roles and permissions using a certification authority where a blockchain user would submit a transaction to permission blockchain network and trusted business networks would be able to provide access to the blockchain frame works.

Regarding claim 9. The combination of Nagelberg and Fan does disclose, the method of claim 1. Nagelberg does not explicitly disclose, wherein the distributed electronic ledger includes: wherein the distributed electronic ledger includes:
 a World State, wherein the World State includes a World State value and wherein the World State is updated after a transaction has been recorded in the distributed electronic ledger.
However, Fan does disclose, wherein the distributed electronic ledger includes:
 a World State, wherein the World State includes a World State value and wherein the World State is updated after a transaction has been recorded in the distributed electronic ledger [Fan, para. 0034-0035, an ordering-service-node or orderer is a node running the communication service for all nodes and which implements a delivery guarantee, such as atomic or total order broadcast to each of the peer nodes in the system when committing transactions and modifying (e.g., updating) the world state.  (Para. 0035), a distributed ledger is a sequenced, tamper-resistant record of all state transitions of a network of nodes. State transitions are a result of chaincode invocations (i.e., transactions) submitted by participating parties (e.g., client nodes, ordering nodes, endorser nodes, peer nodes, etc.) A transaction may result in a set of asset key-value pairs that are committed to the ledger as creates, updates, deletes, and the like.]; and
 a blockchain, wherein the blockchain includes a plurality of blocks, and wherein each block of the plurality of blocks includes data related to one or more transactions recorded in the distributed electronic ledger [Fan, para. 0035, 0038, FIG. 2A, the distributed ledger may include a blockchain (also referred to as a chain) and may store an immutable, sequenced record in blocks. The distributed ledger may also include a state database which maintains a current state of the distributed ledger. There is typically one distributed ledger associated with each channel. Each peer node maintains a copy of the distributed ledger for each channel of which they are a member.  (Para. 0038), referring to FIG. 2A, blockchain architecture 200A may include certain blockchain elements, for example, a group 280 of blockchain nodes 281-284 which participate in blockchain transaction addition and validation process (consensus).].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value 

Regarding claim 10. The Nagelberg and Fan does disclose, the method of claim 9.  Nagelberg does not explicitly disclose, wherein the one or more values stored within the distributed electronic ledge comprise at least one of:
However, Fan does disclose, wherein the one or more values stored within the distributed electronic ledger [Fan, para. 0037, the current state of the distributed ledger represents the latest values for all keys that are included in the chain transaction log.] comprise at least one of: 
the World State value representative of current values of all states stored within the electronic ledger as a result of the transaction stored within the distributed electronic ledger [Fan, para. 0037, because the current state represents the latest key values known to the channel, it is sometimes referred to as a world state. Chaincode invocations execute transactions against the current state data of the distributed ledger. To make these chaincode interactions efficient, the latest values of the keys may be stored in the state database.]; 
a block data value representative of data values stored within a block of the plurality of blocks [Fan, para. 0005, generating an initial seed and allocating one or more authorized bits of the initial seed to a plurality of blocks in a distributed ledger, storing the initial seed and an identification of which authorized bits of the initial seed are allocated to each block of the distributed ledger, receiving a final seed value that is partially generated by each of a plurality of nodes configured to access the distributed ledger based on authorized bits of respective blocks updated by each respective node, and generating a random sequence value based on the final seed value and storing the random sequence value in a block of the distributed ledger.]; 
a block metadata value representative of metadata values stored within a block of the plurality of blocks [Fan, (corresponding to meta data as the data providing information about one or more aspects of the data that is used to summarize basic information about data, the initial data that allocated bits of initial bits with respect to the other blocks), para. 0008,  generating an initial seed and allocating one or more authorized bits of the initial seed to a plurality of blocks in a distributed ledger, storing the initial seed and an identification of which authorized bits of the initial seed are allocated to each block of the distributed ledger ]; and
 a transaction response value representative of before and after values of the World State following the transaction [Fan, para. 0037, the current state of the distributed ledger represents the latest values for all keys that are included in the chain transaction log (e.g., recording of transaction before and after). Because the current state represents the latest key values known to the channel, it is sometimes referred to as a world state. Chaincode invocations execute transactions against the current state data of the distributed ledger. To make these chaincode interactions efficient, the latest values of the keys may be stored in the state database].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan (Fan, para. 0005, 0008, 0037, and FIG. 2A) would enable Nagelberg to utilize a database that holds the current values of set of distributed ledger states which would make it feasible for a chaincode or program to get the current value of these states, rather than having to compute them by traversing the entire transaction log.

Regarding system claim 11 (Nagelberg, Col. 1, lines 11-16) further disclose, a computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations, with same or similar limitations as that of computer-implemented method claim 1 and is similarly rejected.
Regarding system claim 14 that is same or similar to computer-implemented method claim 7 and is similarly rejected.
Regarding system claim 15 that is same or similar to computer-implemented claim 3 and is similarly rejected.
Regarding system claim 16 that is same or similar to computer-implemented claim 4 and is similarly rejected.

Claim Rejections - 35 USC § 103
Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagelberg et al. (US Patent No. 10, 454,67) in view of Fan et al. (US PGPUB No. 2019/0273610) further in view of Soundararjan et al. (2020/0389294).
Regarding claim 5. The combination of Nagelberg and Fan does disclose, the method of claim 1. Nagelberg and fan does not disclose, further comprising: detecting a threat from an unauthorized entity within a blockchain framework, the blockchain framework comprising the at least two storage devices and the distributed electronic ledger and alerting the at least two data storage devices about the threat from the unauthorized entity.
However, Soundararajan does disclose, further comprising: 
detecting a threat from an unauthorized entity within a blockchain framework, the blockchain framework comprising the at least two storage devices and the distributed electronic ledger and alerting the at least two data storage devices about the threat from the unauthorized entity [Soundararajan, para. para. 0072, and FIG. 1,  the smart contract manager 116 includes an authorization request monitoring system (ARMS) 136 to detect unauthorized use of a secure representation of a blockchain address. The ability to detect unauthorized use of a secure representation of a blockchain address can have applications in law enforcement, security, anti-fraud efforts, and so forth. This ability also aids in securing the integrity of blockchain addresses and the integrity of interactions between entities (e.g., storage devices/ nodes/devices) represented in a blockchain network.  (Para. 0074), the ARMS 136 can issue an alert to a target entity and/or can reject the query 112 by sending an error response back to the client device 108.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan that is related to a lottery distributed ledger network that generates and verifies a lottery number via a decentralized distributed network of distributed ledger nodes rather than through a centralized host (Fan, please see abstract and para. 0001) further with teachings of Soundararajan (Soundararajan, para. 0072, 0074 and FIG. 1) would enable Nagelberg and Fan to implement a mentoring module/system in order to provide a secure environment in the blockchain framework detecting any unauthorized access to blockchain nodes or devices while providing a an notification or alert to all the nodes and devices in the operation of blockchain framework.
	
Regarding claim 12. The combination of Nagelberg and Fan does disclose, the system of claim 11. further comprising: Nagelberg and Fan does not explicitly disclose, a monitoring module stored within the computer-readable memory, the monitoring module configured for detecting a threat from an unauthorized entity within a blockchain 
However, Soundararajan does disclose, a monitoring module stored within the computer-readable memory, the monitoring module configured for detecting a threat from an unauthorized entity within a blockchain framework, the blockchain framework comprising the at least two storage devices and the distributed electronic ledger [Soundararajan, (Corresponding the monitoring and detecting the unauthorized access the monitoring  system also detects within the blockchain framework and alerts other entities or devices or stoarage devices), para. 0072, the smart contract manager 116 includes an authorization request monitoring system (ARMS) 136 to detect unauthorized use of a secure representation of a blockchain address. The ability to detect unauthorized use of a secure representation of a blockchain address can have applications in law enforcement, security, anti-fraud efforts, and so forth. This ability also aids in securing the integrity of blockchain addresses and the integrity of interactions between entities represented in a blockchain network.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan that is related to a lottery distributed ledger network that generates and verifies a lottery number via a decentralized distributed network of distributed ledger nodes rather than 

Regarding claim 13. The combination of Nagelberg and Fan does disclose, the system of claim 12. Nagelberg and Fan does not disclose, further comprising: a broadcasting module, the broadcasting module operable for alerting the at least two data storage devices about the threat from the unauthorized entity.
However, Soundararajan does disclose,: a broadcasting module, the broadcasting module operable for alerting the at least two data storage devices about the threat from the unauthorized entity [Soundararajan, (Corresponding to broadcasting module that is the monitoring system by issuing the alert), para. 0073, The authorization request monitoring system (ARMS) 136 can be part of the smart contract manager 116, and can include a hardware processing circuit or a combination of machine-readable instructions and the hardware… If the ARMS 136 detects that a particular secure representation of a blockchain address has been used more than once, then the unauthorized use alert logic 136 can take a security action. The security action can include any or some combination of the following: issuing an alert to a target entity (e.g., a network administrator or other entity), rejecting the query 112 by sending an error response back to the client device 108, quarantining the client device 108, backlisting the client device 108, or another security action.].
Therefore, it would have been obvious to one of ordinary skilled in art before the effective filing date of claimed invention to modify the teachings of Nagelberg that relates to analyzing one or more portions of biometric data to determine a value corresponding to each portion, and combining the values to determine a cryptographic key (Nagelberg, please see abstract and Col. 1, lines 38-41) with the teachings of Fan that is related to a lottery distributed ledger network that generates and verifies a lottery number via a decentralized distributed network of distributed ledger nodes rather than through a centralized host (Fan, please see abstract and para. 0001) further with teachings of Soundararajan (Soundararajan, para. 0074 and FIG. 1) would enable Nagelberg and Fan to implement a mentoring module/system in order to provide a secure environment in the blockchain framework detecting any unauthorized access to blockchain nodes or devices while providing a an notification or alert to all the nodes and devices in the operation of blockchain framework.
Conclusion
The prior art of record and not relied upon is considered pertinent to application’s disclosure:
US PGPUB No. (2020/0136809) to Newman disclose, a decentralized distributed storage system comprises a storage protocol module, validation protocol module, and retrieval protocol module. The storage protocol module enables a client to perform a first plurality of steps to store data in a data 
US PGPUB No. (2020/0379977) to Saket disclose,  operation may include one or more of generating, by an executing client, a blockchain transaction comprising an anonymous rating, a proof, a nullifier, and a root node value, receiving, by a smart contract, the blockchain transaction, the anonymous rating related to an authorizing client, verifying the proof with the root node value and the nullifier, verifying that the root node value is a current or a previous merkle tree root node value, adding the anonymous rating to a shared ledger, marking the nullifier as used, and storing the marked nullifier to the shared ledger.
US PGPUB No. (2020/0356989) to Shamai disclose, A method of increasing security of digital assets stored in an isolated device by associating the isolated device with a plurality of accounts of the user each configured to store a limited value of digital assets, each of the plurality of accounts is assigned an asymmetric cryptographic key pair (comprising a unique private key encrypting the respective account and a corresponding public key identifying the respective account), transmitting, via a unidirectional secure channel, the public key assigned to each of the plurality of accounts to one or more computing nodes connected to a network community regulating the digital assets and transferring a value of the digital assets.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD S SHAMS/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434